 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11 CHARLES FRANCIS GOODS,                            Case No. 1:19-cv-01318-JLT (PC)
12                  Plaintiff,                       ORDER TO SHOW CAUSE
13                  v.                               (Doc. 1.)
14 WASCO STATE PRISON,
                                                     FOURTEEN-DAY DEADLINE
15                  Defendant.
16

17         Plaintiff has filed complaint asserting constitutional claims against a governmental entity. (Doc.
18 1.) Generally, the Court is required to screen complaints brought by inmates seeking relief against a

19 governmental entity or an officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

20 Court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

21 “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek monetary

22 relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2). “Notwithstanding

23 any filing fee, or any portion thereof, that may have been paid, the court shall dismiss the case at any

24 time if the court determines that . . . the action or appeal . . . fails to state a claim upon which relief may

25 be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii).

26 I.      Pleading Standard
27         A complaint must contain “a short and plain statement of the claim showing that the pleader is
28 entitled to relief . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not required, but

                                                          1
 1 “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory statements, do

 2 not suffice,” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550

 3 U.S. 544, 555 (2007)), and courts “are not required to indulge unwarranted inferences,” Doe I v. Wal-

 4 Mart Stores, Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation omitted).

 5 While factual allegations are accepted as true, legal conclusions are not. Iqbal, 556 U.S. at 678.

 6         Prisoners may bring § 1983 claims against individuals acting “under color of state law.” See 42
 7 U.S.C. § 1983, 28 U.S.C. § 1915(e) (2)(B)(ii). Under § 1983, Plaintiff must demonstrate that each

 8 defendant personally participated in the deprivation of his rights. Jones v. Williams, 297 F.3d 930, 934

 9 (9th Cir. 2002). This requires the presentation of factual allegations sufficient to state a plausible claim

10 for relief. Iqbal, 556 U.S. at 678-79; Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009).

11 Prisoners proceeding pro se in civil rights actions are entitled to have their pleadings liberally construed

12 and to have any doubt resolved in their favor, Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (citations

13 omitted), but nevertheless, the mere possibility of misconduct falls short of meeting the plausibility

14 standard, Iqbal, 556 U.S. at 678; Moss, 572 F.3d at 969.

15 II.     Discussion
16         Plaintiff’s complaint is premised on his five-month period of incarceration at Wasco State Prison
17 where he claims that the presence of black and green mold in the bathrooms and living quarters of the

18 prison resulted in his lung cancer. He seeks $6,000,000 in damages. It appears that plaintiff has made an

19 identical claim in an earlier-filed case, Goods v. Wasco State Prison, Case No. 1:19-cv-0661-AWI-SAB.

20         Duplicative lawsuits filed by a plaintiff proceeding in forma pauperis are subject to dismissal as
21 either frivolous or malicious under 28 U.S.C. § 1915(e). See, e.g., Cato v. United States, 70 F.3d 1103,

22 1105 n.2 (9th Cir. 1995); McWilliams v. State of Colo., 121 F.3d 573, 574 (10th Cir. 1997); Pittman v.

23 Moore, 980 F.2d 994, 994-95 (5th Cir. 1993); Bailey v. Johnson, 846 F.2d 1019, 1021 (5th Cir. 1988).

24 An in forma pauperis complaint that merely repeats pending or previously litigated claims may be

25 considered abusive and dismissed under § 1915. Cato, 70 F.3d at 1105 n.2; Bailey, 846 F.2d at 1021.

26 Repeating the same factual allegations asserted in an earlier case, even if now filed against new
27 defendants, is subject to dismissal as duplicative. See, e.g., Bailey, 846 F.2d at 1021; Van Meter v.

28 Morgan, 518 F.2d 366, 368 (8th Cir. 1975). “Dismissal of the duplicative lawsuit, more so than the

                                                        2
 1 issuance of a stay or the enjoinment of proceedings, promotes judicial economy and the comprehensive

 2 disposition of litigation.” Adams v. California, 487 F.3d 684, 688, 692–94 (9th Cir. 2007).

 3 III.   Conclusion
 4        Based on the foregoing, the Court ORDERS plaintiff to show cause within fourteen days from the
 5 date of this order why this action should not be dismissed as duplicative of Goods v. Wasco State Prison,

 6 Case No. 1:19-cv-0661-AWI-SAB.

 7
     IT IS SO ORDERED.
 8

 9     Dated:    September 25, 2019                         /s/ Jennifer L. Thurston
                                                    UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                      3
